United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Rapid City, SD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-833
Issued: May 24, 2012

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 5, 2012 appellant filed a timely appeal from a December 8, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP). By that decision, OWCP denied
appellant’s request for reconsideration of the merits of its October 25, 2011 decision.1 OWCP
found that appellant had not provided “clear evidence that [it] erred in issuing the prior decision
dated October 25, 2011.”
On April 10, 2012 the Director filed a motion requesting the Board to set aside the
December 8, 2011 decision and remand the case for further specified development. He
acknowledged that appellant timely filed a request for reconsideration of OWCP’s October 25,
2011 decision and, as such, OWCP should have reviewed said request “with regard to standards
set forth … in 20 C.F.R. § 10.606(b)(2).”2 However, the Director further acknowledged that,
instead, OWCP’s claims examiner mentioned “the standard reserved for untimely requests,
1

Appellant alleged that he injured his left knee in the performance of duty as a forestry technician. OWCP
denied his claim on October 25, 2011 on the grounds that, although the August 3, 2011 incident occurred as alleged,
he failed to establish that he sustained a medical condition resulting from the accepted incident.
2

20 C.F.R. § 10.606(b)(2)(i)-(iii) of OWCP’s regulations provides that an application for reconsideration must be
in writing and set forth arguments and contain evidence that either: “(i) Shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) Advances a relevant legal argument not previously considered by OWCP; or
(iii) Constitutes relevant and pertinent new evidence not previously considered by OWCP.”

namely, whether appellant’s application presented clear evidence of error in OWCP’s prior
decision.”3 He concluded that “this higher standard of review is not warranted” under the
circumstances in this case. On remand, the Director stated that OWCP will review appellant’s
request for reconsideration under the proper standard of review for timely reconsideration
requests. Following this and any necessary further development, he stated that OWCP will issue
a “merit reconsideration decision pursuant to 20 C.F.R. § 10.606.”
The Clerk of the Board served appellant with a copy of the Director’s motion to remand.
On April 17, 2012 appellant advised the Board, inter alia, that he wished to pursue
reconsideration before OWCP at this time and did not want his appeal processed.
The Board has duly considered the matter and concludes that, as the Director has
acknowledged that OWCP applied the incorrect standard for review to appellant’s timely
reconsideration request and as on remand OWCP will apply the proper standard for review and
issue a merit reconsideration decision following any necessary further development, the
Director’s motion to remand should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs is granted. The decision of OWCP dated
December 18, 2011 is set aside; the case is remanded for further proceedings consistent with this
order.
Issued: May 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See 20 C.F.R. § 10.607(b).

2

